Citation Nr: 1413437	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  05-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic seizure disorder due to head injury, evaluated as 20 percent disabling prior to October 23, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran retired from active duty in May 1997 after 17 years and 11 months of active military service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO in October 2009.

In January 2010, the Board, in pertinent part, remanded for additional development the issue of an increased evaluation for a seizure disorder due to traumatic brain injury (TBI).  In December 2011, the RO, in pertinent part, granted a 20 percent evaluation for service-connected post-traumatic seizure disorder due to head injury effective from March 24, 2003 (the date of receipt of the Veteran's claim for increase), in addition to a 40 percent evaluation for that same disability from October 23, 2008, the effective date of the change in regulation governing the evaluation of service-connected traumatic brain injuries.

In May 2012 the case was returned to the Board, at which time the Board denied entitlement to an evaluation in excess of 40 percent for post-traumatic seizure disorder due to traumatic brain injury from October 23, 2008.  This matter is no longer in appellate status.  However, the Board remanded the issue of an evaluation in excess of 20 percent for a post-traumatic seizure disorder due to head injury prior to October 23, 2008 for another VA examination to determine whether the Veteran had petit mal or grand mal seizures.  The requested development has been conducted and the case is now returned for appellate review.  

The issue of entitlement to a TDIU has been raised on a derivative basis, as part of her claim for a higher rating for post-traumatic seizure disorder due to head  injury.  Therefore, this matter is considered before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Effective from March 24, 2003 to May 30, 2007, the Veteran's service-connected post-traumatic seizure disorder due to head injury at most has been productive of five seizures within an eight (or 18) month interval that are best described as partial complex seizures, i.e., petit mal seizures.

2.  Effective May 30, 2007 to October 23, 2008, the Veteran's service-connected post-traumatic seizure disorder has been productive of at least one grand mal seizure in the last six months or two in the last year, as evidenced by an isolated finding on examination in May 2007 of a grand mal seizure every two to three months; but does not result in on average a grand mal seizure once every four months over the course of a year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a service-connected post-traumatic seizure disorder due to head injury from March 24, 2003 to May 30, 2007 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 4.125a  and Part 4, Diagnostic Code 8045 (effective from October 23, 2008), Diagnostic Code 8911. 

2.  The criteria for an evaluation of 40 percent, but not higher, for a service-connected post-traumatic seizure disorder due to head injury from May 30, 2007 to October 23, 2008 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 4.125a  and Part 4, Diagnostic Code 8045 (effective from October 23, 2008), Diagnostic Code 8911.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in August 2007 and May 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that she should submit evidence demonstrating the effect that worsening of her traumatic brain injury with seizures had on employment, in that she was told that she could submit statements from employers as to job performance, lost time, or other information regarding how her conditions affect her ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The August 2007 and May 2010 letters also provided the Veteran with information on how VA determines and assigns effective dates.  The timing defect in the notice was cured by subsequent supplemental statements of the case in September 2009, December 2011, and January 2014.  As such, August 2007 and May 2010 letters satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  Private treatment records also have been associated with the claims file.  The RO also has provided him with VA examinations in January 2003, September 2003, May 2007, and October 2013.  The examination reports adequately address all the necessary criteria for rating the claim.

The Veteran was afforded a hearing before an Acting Veterans Law Judge (VLJ) in October 2009, in which she presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran acknowledged that the increased rating claim was on appeal and provided testimony regarding the present severity of her disability.   The VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The VLJ asked specific questions, however, directed at identifying the criteria for an increased rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered her treatment history and present symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Also, the Veteran has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

The Veteran seeks an increased rating for post-traumatic seizure disorder due to head injury, effective March 24, 2003 to October 23, 2008.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the back disability, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, such as for the increased rating claims for sinusitis, right ankle disability, and allergic rhinitis, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  

The Veteran's traumatic brain injury has been rated based on the presence of seizures.  The record shows that the Veteran has a history of both grand mal and petit mal seizures, which are rated under the General Rating Formula for Major and Minor Epileptic Seizures under Diagnostic Code 8911. 

A 20 percent disability rating is assigned where there are at least two minor seizures in the last six months; or at least one major seizure in the last two years.  A 40 percent rating is assigned when there is at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted when the disability averages at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent rating is assigned when the disability averages at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  Finally, a 100 percent rating is warranted when the disability averages at least 1 major seizure per month over the last year. 38 C.F.R. § 4.124a,  Diagnostic Code 8911. 

Two notes to Diagnostic Code 8911 define major and minor seizures.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

The Veteran in this case seeks an evaluation in excess of 20 percent for her service-connected post-traumatic seizure disorder due to traumatic brain injury for the period from March 24, 2003 to October 23, 2008.  

A VA neurologic examination in January 2003 notes that medication prescribed for the Veteran's service-connected seizure disorder was providing "good control." However, at the time of a subsequent VA general medical/neurologic examination in September 2003, the Veteran indicated that, in addition to her "momentary" seizures, which had been described as "partial complex seizures," she had been experiencing a number of "spells" which were markedly different.  According to the Veteran, her typical seizures were generally momentary, and consisted of her "going blank" for a few seconds or minutes, and then promptly recovering.  However, over the course of the past eight (or 18) months, she had reportedly experienced a total of approximately five of the aforementioned "spells," during the course of which she became either completely nonfunctional or unconscious, such that she could not drive, and needed someone to take her home.  Significantly, in correspondence of mid-December 2006, the Veteran's private physician described her as being "extremely stressed," with episodes of panic attacks and seizures and occasional depression, for which he had prescribed sedatives and anticonvulsants.

At the time of a subsequent VA neurologic examination in May 2007, the Veteran described "little seizures" which occurred on a daily basis, and which did not much interfere with her day-to-day schedule.  However, she additionally described "passing out" episodes of grand mal seizures which occurred once every 2 to 3 months, with the most recent episode occurring in December 2006.  The pertinent diagnosis noted at the time of that examination was grand mal seizure disorder. During the course of a subsequent VA neurologic examination the following month, the Veteran described a mixed seizure disorder consisting of small partial complex seizures, as well as grand mal seizures "with an aura of impending doom," during the course of which she would typically lose consciousness for a few minutes, and experience a postictal feeling of fatigue, weakness, and dizziness necessitating rest for several hours.  The pertinent diagnosis noted was of an uncontrolled seizure disorder, mixed partial complex and major, with reported loss of consciousness. 

Based on the above, the Board found that it was unclear whether the Veteran experiences petit mal and/or grand mal seizures, or, perhaps, a combination of the two, and how often she experienced this seizure activity.  Thus, the Board remanded this case for a VA examination to address the severity of the Veteran's seizure disorder. 

Thereafter, an examination was provided in October 2013.  The VA physician did not examine the Veteran but reviewed her medical history from October 2002 to June 2007.  It was noted that in October 2002 the Veteran reported that she stopped taking her prescription medication and reported dropping a cup of coffee.  She was then restarted on her medication based on the Veteran's request.  In January 2004 the Veteran reported a syncopal episode and narcolepsy but no seizure activity.  After a cardiac work-up she was given a diagnosis of vasovagal episode.  The Veteran reported in September 2004 that she had a history of focal seizures; but in January 2005 she did not report any seizure activity.  The examiner went on to note the findings on VA examinations in May 2007 and June 2007, as noted above.

The examiner thus determined that the Veteran had a history of absence seizure or petit mal seizure, which was categorized as complex partial seizure, which was a type of generalized nonconvulsive seizure.  The examiner did not see any evidence on review of the medical records of worsening seizure activity or increase in frequency of severity of the episodes, or any evidence of new onset "grand mal seizure."  The examiner also commented that based on the available medical documentation the examiner was unable to comment further without resorting to mere speculation.  However, the examiner also noted that the Veteran had a history of narcolepsy that explained her symptoms she reported in 2007 of becoming pale, and fatigued, necessitating resting several hours.  The examiner commented that with grand mal seizures the person becomes cyanotic but not pale; and that there was not sufficient evidence presented by the Veteran that supported episodes of grand mal seizures.

The Veteran's medical history is complicated by the fact that there is conflicting medical and lay evidence of record.  For instance in September 2003 the Veteran described approximately five "spells" over the past eight (or 18 months) during which she would have momentary seizures that were described as "partial complex seizures".  However, a VA treatment record dated in November 2003 notes that the Veteran reported no seizure activity.  Further treatment records through February 2005 also do not reflect any complaints of seizure activity.  In May 2007 the Veteran reported "little seizures" occurring on a daily basis and grand mal seizures every two to three months.  She was diagnosed as having grand mal seizure disorder.  In June 2007, the Veteran described a mixed seizure disorder consisting of small partial complex seizures, as well as grand mal seizures "with an aura of impending doom," during the course of which she would typically lose consciousness for a few minutes, and experience a postictal feeling of fatigue, weakness, and dizziness necessitating rest for several hours.  The pertinent diagnosis noted was of an uncontrolled seizure disorder, mixed partial complex and major, with reported loss of consciousness. 

In October 2013, a VA physician noted that the Veteran did not have any new onset grand mal seizures, based on the evidence submitted by the Veteran, and that she instead had a history of petit mal seizure.  The examiner was not able to elaborate on the opinion provided without resorting to speculation.

The pertinent time frame between March 24, 2003 to October 23, 2008 is over five and a half years.  From March 24, 2003 to May 2007, at most there is evidence of five seizures within an eight (or 18) month interval that are best described as partial complex seizures, which was found by the October 2013 examiner to be petit mal seizures.  This does not approximate the criteria for a 40 percent rating under Diagnostic Code 8911 for 5 to 8 minor seizures weekly, or at least one major seizure in the last six months or two in the last year.  

However, effective May 30, 2007, there is evidence of "little seizures" on a daily basis and grand mal seizures every two to three months, which would approximate the criteria for a 40 percent rating under Diagnostic Code 8911.  The Veteran was diagnosed at this examination as having grand mal seizures.  While the examiner in October 2013 found that the Veteran's seizures were more accurately described as petit mal, there is no reason shown to value this opinion over the opinion provided in May 2007.  Neither examiner conducted any clinical testing but only based the assessment on the Veteran's subjective complaints.  The Board notes that while the Veteran is not competent to render medical diagnoses, such as petit mal or grand mal seizures, she is competent to state that which she can experience; and having a long history of seizure disorder, it is reasonable to deduce that she has become familiar with the symptoms associated with petit and grand mal seizures.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, resolving all doubt in the Veteran's favor, as of May 30, 2007 she had at least one grand mal seizure in the last six months or two in the last year.  

However, she is not shown to have on average at least one major seizure every four months in a year (or 9 to 10 minor seizures per week), which is what is required to meet the criteria for a 60 percent rating under Diagnostic Cod 8911.  The May 2007 finding of a grand mal seizure every two to three months was an isolated finding and the October 2013 examiner determined after a review of the medical evidence of record that there was no evidence of worsening seizure activity or increased in frequency or severity of the episodes.  Thus, while the Board will resolve all doubt in the Veteran's favor that the May 2007 examination report supports a finding of at least one grand mal seizure in the last six months or two in the last year, the Board will not go so far as to the find that the medical evidence supports a finding of averaging at least one major seizure in four months over the last year.  The time frame at issue covers a period of five years and there is only one finding of seizures every two to three months during this time frame.

Therefore, entitlement to a rating higher than 20 percent for post-traumatic seizure disorder due to head injury from March 24, 2003 to May 30, 2007 is denied.  However, effective May 30, 2007 to October 23, 2008, a 40 percent rating, but not higher, is warranted for this disability.

III.  Extraschedular Rating

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b). To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's seizure disorder involve petit mal and grand mal seizures.  The seizures are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe her disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an increased rating higher than 20 percent for a post-traumatic seizure disorder due to head injury, effective from March 24, 2003 to May 30, 2007, is denied.  

Entitlement to an increased rating of 40 percent, but not higher, for a post-traumatic seizure disorder due to head injury, effective from to May 30, 2007 to October 23, 2008, is granted, subject to the rules governing the payment of monetary benefits.  


REMAND

The issue of entitlement to a TDIU due to service-connected disabilities has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran noted in April 2007 that she had been terminated from her job after getting a medical request to take time off for her seizure disorder and was unemployed.  A medical opinion should be provided on remand to address whether the Veteran is rendered unemployable as a result of her seizure disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter pertaining to the issue of entitlement to a TDIU.

2.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran's service-connected seizure disorder, either alone or in the aggregate with her other service-connected disabilities, renders her unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Ensure the examiner's opinion is responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Finally, readjudicate the TDIU derivative claim on appeal.  If this benefit is denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


